Citation Nr: 1815124	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for jungle rot, residual scar right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The case was previously remanded by the Board in April 2017 and November 2017 for further development.  It is now returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case requires remand for compliance with prior Board instructions.

In its November 2017 remand, the Board instructed the VA examiner to conduct a clinical examination related to jungle rot.  "If the examination is conducted during a non-active stage, the examiner is to estimate the portion of the Veteran's body affected by the jungle rot during an active stage, based on the examination and including the Veteran's reports."

In his December 2017 reports, the VA examiner noted jungle rot infection on the Veteran's arm, calf, groin, back, shoulders, and feet, that had been treated in 2011 and resolved at that time with no recurrence.  However, the examiner did not estimate the percentage of the Veteran's body affected by jungle rot, as instructed by the Board.

In its January 2018 Informal Hearing Presentation, the Veteran's representative noted that the VA examiner made "no mention or explanation of the total area impacted when the [jungle rot] was active."

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his jungle rot, particularly prior to its resolution in 2011.  The examiner should review the entire claims file and should elicit a history of the Veteran's jungle rot, including his contentions that it spread to his arm, calf, groin, back, shoulders, and feet.

The examiner should estimate the portion of the Veteran's body affected by the jungle rot during its active stage, based on his examination, review of treatment records, and the Veteran's reports.  The examiner should render separate estimates for the Veteran's entire body and for exposed areas only.

2.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





